Citation Nr: 0208954	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-10 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 

(The issue of entitlement to vocational rehabilitation 
benefits under 38 U.S.C.A. ch. 31 (West 1991 & Supp. 2001) is 
the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that, in his July 1998 substantive appeal, 
the veteran requested a Travel Board hearing.  Subsequently, 
in December 2000, the veteran waived his right to an in-
person hearing and opted for a Board videoconference hearing.  
However, before the scheduled date, the veteran withdrew that 
request.  

In addition, in September 2000, the veteran requested a 
personal hearing at the RO.  Work product in the claims 
folder reveals that, on the scheduled hearing date in 
November 2000, the veteran opted for an informal conference 
rather than a hearing.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of vertigo in service or for 
many years thereafter, and no competent medical evidence of a 
nexus between the vertigo and the veteran's period of active 
duty service or any service-connected disability.  

3.  The veteran has Level III hearing loss in both the right 
ear and the left ear.  



CONCLUSIONS OF LAW

1.  Vertigo was not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2001).  

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2001); 38 C.F.R. § 4.87 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the December 1997 and May 1999 rating decisions, May 
1998 statement of the case, and supplemental statements of 
the case dated through December 2001, the RO provided the 
veteran and his representative with the applicable law and 
regulations and generally gave notice as to the evidence 
needed to substantiate his claims.  In addition, by letters 
dated in August 1997 and May 1999, the RO described the 
specific types of evidence needed to evaluate his claims, 
indicated that it would attempt to obtain records for which 
the veteran completed an authorization, and stated that it 
would secure VA or service records of treatment if the 
veteran identified the facility.  The Board is satisfied that 
all appropriate notice has been afforded the veteran.  With 
respect to the duty to assist, the RO secured VA treatment 
records, multiple medical examinations, and a medical 
opinion.  Private records submitted by the veteran have been 
associated with the claims folder.  It appears that there is 
no reasonable basis to obtain any additional evidence.  
Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



Service Connection for Vertigo

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the record reveals no complaint, diagnosis, or 
treatment of vertigo in service medical records.  Similarly, 
the report of the July 1975 separation examination is 
negative for complaint or finding of vertigo.  During a 
November 1975 private hospitalization, the veteran related 
that he had a reaction to penicillin in service, but did not 
describe any vertigo or associated symptoms.  The October 
1976 VA examination again shows no complaint of vertigo or 
relevant finding on neurologic examination or on special 
ears, nose, and throat (ENT) examination.  In fact, the 
record contains no report of dizziness until the symptom is 
shown in U.S. Air Force Academy records dated in April 1997.  
The diagnosis at the time was possible Eustachian tube 
dysfunction versus overly sensitive vestibular system.  The 
Board notes that previous reports in associated records 
include specific denials of dizziness.  Accordingly, the 
Board finds no evidence of chronic disorder in service, no 
evidence that vertigo was noted in service, and no medical 
evidence showing continuous symptoms after service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

Moreover, the Board finds that there is no competent medical 
evidence of a nexus between the veteran's vertigo and his 
period of active duty service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
veteran has proffered several different theories of 
entitlement to service connection for vertigo.  First, he 
alleged that the vertigo was secondary to his service-
connected bilateral hearing loss.  However, the veteran's lay 
opinion, offered without the benefit of medical knowledge or 
training, is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  More importantly, review of the claims 
folder reveals absolutely no competent medical evidence that 
vertigo is proximately due to or the result of bilateral 
hearing loss or any service-connected disability.  38 C.F.R. 
§ 3.310(a).     

Second, it is suggested that the vertigo is due to concussive 
trauma in service.  The March 2001 statement from M. Jones, 
M.D., indicates that the veteran described an incident in 
service in which an M79 grenade exploded in his immediate 
proximity, resulting in a concussion and bilateral tympanic 
membrane ruptures, as well as episodic vertigo.  Dr. Jones 
states that the veteran's vertigo with disequilibrium and 
Eustachian tube dysfunction were all felt to be related to 
concussive trauma from a grenade explosion in service.  
Although this statement relates the vertigo to service, the 
Board finds that it lacks real probative value.  That is, it 
appears that the opinion from Dr. Jones is based solely on 
history as reported by the veteran.  That history is not 
supported by service medical records, which are negative for 
any reference to or treatment related to concussion or 
perforated tympanic membrane from a grenade explosion.  In 
addition, on the VA examination in 1976, there was no history 
of any concussion and physical examination revealed intact 
tympanic membranes bilaterally.  Treatment records in the 
early to mid 1990's note a history of having worked with 
explosives but do not reflect report of any specific 
concussive injury or tympanic membrane injury.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As 
there is no other evidence of grenade explosion with 
concussion and perforated tympanic membranes in service, the 
Board does not find the March 2001 statement from Dr. Jones a 
sufficient basis for establishing service connection for 
vertigo.  

Finally, the veteran argues that the vertigo results from an 
injection of penicillin received in service.  He claims that 
he received an injection of Bicillin in service for treatment 
of gonorrhea that was intravascular instead of intramuscular.  
He alleges that the injection rendered him comatose for 
several hours and that he had vertigo since regaining 
consciousness.  A November 1999 medical opinion includes a 
largely identical history provided by the veteran and 
suggests that the veteran might have had a reaction with 
chronic injury due to an improperly administered drug.    

However, the Board again finds that the account of the 
incident surrounding the injection is not reflected in 
service medical records.  Although records dated in May 1974 
show an order for intramuscular penicillin, there is no 
record or coma or other adverse reaction.  The Board 
acknowledges that during a November 1975 hospitalization, the 
veteran described having a reaction to penicillin.  However, 
he did denied having any history of loss of consciousness and 
did not offer any mention of vertigo.  Moreover, the November 
1999 medical opinion includes the provision that it was based 
on the evidence as presented by the veteran.  Again, a 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann, 5 Vet. App. at 233.  

A May 2000 VA medical opinion states that the veteran most 
likely had a reaction to one component of the specific 
penicillin type he received.  This type of reaction was well-
described in medical literature but rather infrequent, and 
had no documented long-term sequelae.  The physician 
concludes that it was most unlikely that the veteran's 
vertigo was related to the penicillin injection or other 
treatment in service.  The Board finds that this opinion, 
which includes a review of the veteran's service medical 
records, the October 1976 VA examination report, and the 
veteran's contentions, as well as relevant information about 
the drug in question and the types of documented adverse 
reactions, is most probative on the issue of whether vertigo 
is related to the veteran's period of service.  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is no medical 
evidence of vertigo in service and no probative medical 
evidence that establishes a relationship between vertigo and 
service.  Thus, the Board finds that the preponderance of the 
evidence is against service connection for vertigo.  


Increased Rating for Bilateral Hearing Loss

Factual Background

The RO established service connection for left ear hearing 
loss in a December 1976 rating decision.  It assigned a 
noncompensable (zero percent) rating at that time.  In a May 
1999 rating decision, the RO granted service connection for 
right ear hearing loss effective from July 1997.  From that 
date, the RO evaluated the disability as bilateral hearing 
loss, which remained noncompensable.  

In July 1997, the veteran submitted a claim for increased 
rating for hearing loss.  He related that he used a left ear 
hearing aid and was scheduled to get a right ear hearing aid.  
Medical records provided with the claim showed a diagnosis of 
bilateral moderate to severe high frequency sensorineural 
hearing loss.  

The veteran was afforded a VA audiology examination in August 
1997.  He denied any physical ear symptoms.  Audiological 
evaluation revealed puretone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
30
80
95
LEFT
-----
25
45
95
105

The average puretone threshold was 58 in the right ear and 68 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  

In his March 1998 notice of disagreement, the veteran stated 
that he had to turn his hearing aid all the way up and still 
could only hear if someone spoke directly at him.  His July 
1998 substantive appeal indicated that he had been removed 
from his position as a heavy equipment operator.  He was told 
he would go deaf if he did not get away from the loud noise.  
The veteran's July 1999 statement related that he had been in 
that occupation for 30 years.  Employment records from the 
U.S. Air Force Academy indicated that the veteran was removed 
from his position as engineering equipment operator to a 
position as a medical clerk.  In a July 2000 statement, the 
veteran added that his commercial driver's license was 
rescinded because he was not able to pass the hearing test.  

VA medical records included a May 1998 outpatient audiology 
evaluation.  Test results were unchanged from August 1997 
results.  A March 1998 form indicated that the veteran had 
progressive hearing loss and had to be removed from areas 
with high decibel levels.  An outpatient audiology 
examination dated in May 1999 again showed no change in 
hearing levels from June (sic) 1998.  Similar results were 
obtained during a July 2000 outpatient audiology examination.  

The veteran underwent another VA audiology examination in 
July 1999.  He again denied any physical ear symptoms.  
Audiological evaluation revealed puretone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
30
70
85
LEFT
-----
20
35
85
95

The average puretone threshold was 50 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent bilaterally.  

During the September 2000 VA audiology examination, it was 
noted that the veteran had surgically placed pressure 
equalization tubes and some bilateral ear pain and discharge.  
At that time, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
35
75
90
LEFT
-----
20
45
90
100

The average puretone threshold was 59 in the right ear and 64 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its July 1999 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2001); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the August 1997 VA 
examination to Table VI yields a Roman numeral value of II 
for both the right ear and the left ear.  The results of the 
July 1999 VA examination show Level II hearing loss on the 
right and Level III hearing loss on the left.  Finally, the 
results of the September 2000 VA examination reveal Level III 
hearing loss for both the right ear and the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is evaluated as zero percent 
disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2001); 38 C.F.R. § 4.87. 

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment.  The Board acknowledges 
that the veteran has been removed from his position as heavy 
equipment operator, apparently due at least in part to his 
hearing loss.  However, the record shows that the veteran was 
given a different position at the same facility at 
approximately the same salary.  Thus, the evidence does not 
demonstrate unusual circumstances that suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.    

ORDER

Service connection for vertigo is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

